Appeal by the defendant from a judgment of the County Court, Suffolk County (Weissman, J.), rendered May 20, 1991, convicting him of operating a motor vehicle while under the influence of alcohol as a felony, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
At the plea proceeding, the court advised the defendant that as part of the plea agreement, he would receive a term of six months incarceration as a condition of a sentence of five years probation. The court further indicated however that if the defendant failed to appear when he was directed to do so, the court could sentence him to "up to four years”. Thereafter, the defendant failed to appear on the date originally scheduled for sentencing and was eventually returned three years later pursuant to a bench warrant. At sentencing, the defendant failed to provide an adequate reason for his failure to appear and the court sentenced him to an indeterminate term of one and one-third to four years imprisonment.
Under these circumstances and in view of the defendant’s repeated convictions of driving while intoxicated, we conclude that the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Sullivan, J. P., Pizzuto, Joy and Goldstein, JJ., concur.